 BRITT'S DEPT.STORE613Britt'sDepartment Store,Division of McCrory Corp.andRetail Clerks Union,Local No. 455,charteredbyRetailClerksInternationalAssociation,AFL-CIO. Case 23-CA-4912June 14, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn April 9, 1974, Administrative Law Judge PhilSaunders issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptions,and the General Counsel filed a brief in support ofthe Administrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.had engaged in the alleged unfair labor practices. Ahearing in this proceeding was held before me, and boththe General Counsel and Respondent filed briefs.Upon the entire recordin this case,and from myobservation of the witnesses and their demeanor, I makethe following: 2FINDINGS OF FACTI.THEBUSINESSOF RESPONDENTRespondent is a corporation organized and existing byvirtue of the laws of the State of Texas and is engaged inthebusiness of operating retail department stores invarious States including Texas. During the past 12 months,the Respondent has sold and distributed products with agross value exceeding $500,000.During the same period oftime, the Respondent also purchased goods from pointsand places located outside the State of Texas valued inexcess of $50,000, and which goods were shipped directlyto its retail department store located at 315 Northline Mall,Houston,Texas.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Britt's DepartmentStore,Division of McCrory Corp., Houston, Texas,its officers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEPHILSAUNDERS,Administrative Judge: Based on acharge filedon November 2, 1973,1 by Retail ClerksUnion, Local No. 455, chartered by Retail ClerksInterna-tionalAssociation,AFL-CIO, herein the Union, a com-plaintagainstBritt'sDepartment Store,DivisionofMcCrory Corp., herein the Company or Respondent, wasissued onDecember18alleging violationsof Section8(a)(1) of the National LaborRelationsAct, as amended.Respondent filed an answerto the complaint, denying itIAll dates are in 1973unless statedotherwise.2All credibilityresolutionsmade herein are based on a compositeevaluation of the demeanor of the witnessesand the probabilities of theevidence asa whole.3The following named personsoccupiedthe positions set opposite theirnames and are admitted supervisors within the meaningof Sec. 2(11) of theAct:Donald WoodStoreManagerElsieGeerPersonnelManagerEvelyn ConineSupervisorIII.THE UNFAIR LABOR PRACTICESIt is alleged that on various dates in September andOctober, Respondent's supervisors interrogated and threat-ened employees,and told them their support for the Unionwas an act of disloyalty, and it is also alleged that oneemployee was asked to tell a fellow employee not to jointhe Union .3Around the first of September the Union institutedefforts in attempts to organize the Respondent's employ-ees, and authorization cards were also distributed to theemployees. It was during this period that the 8(a)(1)violations occurred .4The Respondent argues that the General Counsel hasfailed to sustain his burden of proof and that there was noevidence showing the employees felt threatened or intimi-dated,and further maintains that,even assuming,arguen-do,that the incidents were unlawful, they were so isolatedso as not to warrant theissuanceof a remedial order.Employee Susan Howard works at the service desk in thecredit department, and credibly testified that in September,after the Union had started its campaign, Supervisor ElsieGeer asked her if Gloria Nash, a coemployee, had signed acard. Howard further testified that at a later occasion, onor about October 20, Supervisor Geer again called her into4On or about October 26,the Union filed a petition to be certified as thecollective-bargaining representative, and the Board'sRegionalOfficeproceeded with the petition for certification when the Union agreed that thependency of the unfair labor practice charge herein should not stay theholding of the election.The election was held on January 10, 1974,but theUnion failed to obtain a majority of the votes. The results of the electionwere then certified and no objections with respect thereto were filed by theUnion.The Respondent's store here in question has about 80 employees.211NLRB No. 95 614DECISIONSOF NATIONALLABOR RELATIONS BOARDthe office to work on a schedule, and Geer told Howardshe wanted to ask her something, and then stated, "I heardyou signed a union card, and I'm real disappointed in you.You are going to be letting Mr. Wood down." Geer thenalso asked Howard if Ella Rogers had signed a unioncard.5Susan Howard also credibly testified that, in the latterpart of October, Store Manager Donald Wood was leavingthe service desk when he told her, "Talk to your littlefriend and tell her not to join the Union." Howard saidthat as he made this statement Wood turned around andlooked at Janice Wilson.6Employee Dorothy Smith credibly testified that on orabout October 16, Supervisor Evelyn Conine approachedher in the work area where she was assigned and asked ifshe wasgoing to join the Union. Smith replied that she wasthinking about it, and Conine said, "You'd better not."Smith then questioned why and Conine replied, "You'dlose all the benefits that you have." Upon inquiring to whatbenefitsshe was referring, Conine stated, "Things like paidvacation and retirement plan." Although Smith is a rathernew employee and is not presently receiving any of thesebenefits,shewillbecome eligible later on for existingcompany benefits such as paid vacations, life and healthinsurance,and retirement coverage. It is further noted thatby this time Smith had already signed her authorizationcard.?Itiswell-establishedBoard and court law that indeterminingwhether an employer's conduct amounts tointerference,restraint, or coercion within the meaning ofSection 8(a)(1), the test is not the employer's intent ormotive, but whether the conduct is reasonably calculatedor tends to interfere with the free exercise of the rightsguaranteed by the Act, and, of course, the fact that theemployees were neither fearful nor apprehensive of theirrights is immaterial.In crediting the witnesses for the General Counsel, it isnoted that both Howard and Smith are still employed byRespondent and they stand to gain nothing by testifyingadversely to Respondent, and, as also pointed out, this isespeciallytruesince the Union lost the election. From thedemeanor of the witnesses and for other reasons notedherein, it is obvious that Supervisors Geer and Conine didnot want to admit to anything that would put them in badsteadwith the Company, and certain aspects in theirtestimony is readily indicative thereof.There is an argument by the Respondent that theUnion's accord to proceed with the election, in spite of thepending charge in the instant case, is indicative of its beliefthat the rights of the employees had not been violated.However, regardless of whatever belief the Union may ormay not have had in permitting the election, the illegal5 Supervisor Geer denied the above but then admitted one unionconversation with Howard in October, but stated that on this occasion shesaid absolutely "nothing" while Howard "volunteered" that she (Howard)was not interested in union activities and had been advised not to getinvolvedfiWhile Manager Wood specifically denied this statement attributed tohim by Howard, he admitted that Janice Wilson was a new employee andworked in the same area where Howard was assigned7Supervisor Conine denied ever talking to Smith about the Union, butsubsequently testified that she did talk to Smith almost everyday aboutbusiness or work.conduct and statements here in issue have not beenretracted or remedied in any way. Moreover, the state-ments attributed to the Company were made on more thanone occasion, and, therefore, cannot be deemed an isolatedincident and especially so since major supervisors wereinvolved, including the store manager. The foregoingtestimonywhich has been credibly attributed to theRespondent includes instances of unlawful interrogationsconcerning employee memberships or activities in theUnion, threatening loss of benefits, and soliciting the helpof an employee in asking another not to join the Union. Allof which, under these conditions, reasonable probability,purposes, setting, and sequence of events here, have theeffect of interfering and restraining the employees andconstitute violations of Section 8(a)(1) of the Act.8IV. THE REMEDYSince I have found the Respondent has interfered with,restrained, and coerced employees in the exercise of rightsguaranteed in Section 7 of the Act, I shall recommend thatthey shall cease and desist from such activity and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By interfering with, restraining, and coercing theiremployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDERSRespondent,Britt'sDepartment Store,DivisionofMcCrory Corp., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating employees about their union member-ships and activities.(b) Threatening employees with loss of benefits.8 Since there is not evenan indirect threat orpromise inthe statementmade by Supervisor Geer to Susan Howard that she would be "lettingMrWood down"in signinga card, I hereby dismissthis allegation in thecomplaint9 In the event no exceptions are filed asprovided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommended Order hereinshall, as provided in Sec.102 48 of theRules and Regulations,be adopted by theBoard and becomeitsfindings,conclusions, and Order, and all objections thereto shall bedeemed waivedfor all purposes BRITT'S DEPT. STORE(c)Soliciting the assistance of employees in askingcoemployees not to join the Union.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act.(a) Post at its places of business copies of the attachednoticemarked "Appendix." 10 Copies of said notice, afterbeing duly signed by Respondent's representative, shall beposted by Respondent immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 23, inwriting,within 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER RECOMMENDED that paragraph 7(d) of thecomplaint be dismissed.10 In theevent that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "615APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL, LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate employees about theirunion membership or activities.WE WILL NOT threaten employees with loss ofbenefits.WE WILL NOT solicit the assistance of employees inasking other employees not to join the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed in Section 7 of the NationalLabor Relations Act.DatedByBRLTT'sDEPARTMENTSTORE, DIVISION OFMCCRORY CORP.(Employer)(Representative)(Title)Thisisan official notice and must not be defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,Dallas-Brazos Buiilding,1125 Brazos Street,Houston,Texas 77002,Telephone 713-226-4296.